   Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 1 of 15 PageID #:625




                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

WACKER DRIVE EXECUTIVE SUITES, LLC, )
on behalf of itself, individually, and on behalf of )
all others similarly situated,                      )
                                                    )
                        Plaintiff,                  )    Case No. 1:18-cv-5492
                                                    )
        v.                                          )
                                                    )
JONES LANG LASALLE AMERICAS                         )
(ILLINOIS), LP,                                     )
                                                    )
                        Defendant.                  )



                         AMENDED CLASS ACTION COMPLAINT

        Plaintiff Wacker Drive Executive Suites, LLC (“WDES” or “Plaintiff”), a former

 tenant of a building managed by Defendant Jones Lang LaSalle Americas (Illinois), L.P.

 (“JLL” or “Defendant”), individually and on behalf of the Class described below, brings this

 class action against Defendant for damages under the Racketeer Influenced and Corrupt

 Organizations Act (“RICO”) on behalf of a class of tenants of JLL’s office buildings in

 Chicago’s Loop.

                                       Summary of the Case

 1. This is a RICO class action brought by the tenants in the Chicago Loop office buildings

    managed by JLL for conspiring with the labor unions representing its employees to force its

    tenants to hire union only contractors (particularly movers and the building trades such as

    electricians, painters and carpet installers).

 2. The result is that JLL’s tenants must pay for above-market price unionized labor. These

    tenants have suffered damages from this ongoing conspiracy.


                                                     1
     Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 2 of 15 PageID #:625




3. The conspiracy is an illegal “hot cargo” agreement carried out by JLL at all of its Chicago

      loop locations in response to union demands. And by requiring tenants of the buildings it

      manages to use unionized labor, JLL is compounding the hot cargo agreement with

      violations of the Hobbs Act, a type of racketeering activity.

                                      Parties, Jurisdiction and Venue

4. Plaintiff Wacker Drive Executive Suites, LLC is an Illinois limited liability corporation.

5. Defendant JLL is an Illinois limited partnership.

6. The Court has federal question jurisdiction pursuant to 18 U.S.C. §1964(c), the civil RICO

      cause of action, and 28 U.S.C. §1332, as a federal question.

7. Venue is proper here as JLL conducts business in this district and the relevant transactions

      occurred here.

The Chicago Loop Commercial Office Rental Market

8. The Chicago Loop is the second largest urban downtown in the country with approximately

      107 million square feet of competitive office space and home to 294,000 private sector jobs,

      45% of the Chicago area total. It is one of the City’s 77 designated community areas.1

9. Geographically, it is bounded on the east by Michigan Avenue, on the north and west by the

      Chicago River and on the south by Congress Parkway. Its commercial real estate market is

      strong with a 94% occupancy rate.

10. JLL manages numerous large commercial office buildings in the Chicago Loop. Its

      management responsibility includes setting rules for building access by contractors.




1
    http://loopchicago.com/_files/docs/economicprofile_2013.pdf



                                                        2
  Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 3 of 15 PageID #:625




JLL’s Violation of Labor Law:

11. Since at least 2014 JLL has allowed three labor unions to restrict access to its buildings by

   any non-union contractors: The International Union of Operating Engineers Local 399,

   AFL- CIO, Service Employees International Union, Local 1, and Teamsters Local 705 (“the

   three unions” collectively).


12. The first two of these unions have collective bargaining agreements (CBAs) with JLL

   governing the terms of employment of its engineers and janitors. But those CBA’s do not,

   and cannot legally, prohibit JLL from denying its tenants the right to have non-union

   laborers access their office spaces. (Local 705 represents movers, which every tenant needs

   to move in and out of their suites, an expensive undertaking. It does not have a CBA with

   JLL but successfully pressures JLL to forbid non-union movers from accessing its

   buildings).

13. The conspiracy between the three unions and JLL is unwritten, like all illegal agreements.

   It violates the National Labor Relations Act (NLRA), 29 U.S.C. §158(e) as a type of “unfair

   labor practice” commonly referred to as a “hot cargo agreement,” a pact by an employer and

   a union to “cease handling” or otherwise dealing with an entity because it is not unionized.

   It also similarly violates 29 U.S.C. §158(b)(4)(ii)(A) and (B).

14. JLL has agreed to impose this restriction on its Loop tenants at the behest of the three unions.

   The purpose of the hot cargo agreement is to punish non-union contractors and reward union

   contractors.

15. These three unions have exerted their power over JLL for years. Their business agents, who

   operate outside the buildings, and union stewards, who are employees inside, closely

   monitor all contracting in JLL buildings. If they see a truck near the loading docks without


                                                3
  Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 4 of 15 PageID #:625




   the familiar union decals they spring into action and immediately notify the property

   manager and demand the non-union contractor/firm be removed. If this is not done, the

   agents and/or stewards notify their union officials at its local office. They will then call the

   property manager, demand expulsion and, if necessary, threaten a work stoppage (strike),

   picketing outside the building which may include the display of a large inflatable rat

   (sometimes called a “union rat”) on or immediately adjacent to JLL’s managed property for

   public shaming.


16. All of these actions are in violation of the CBA’s, which forbid strikes, and as stated, the

   NLRA. Rather than oppose the union’s demands, which can be accomplished by obtaining

   an injunction through the National Labor Relations Board, JLL agrees to their demands, at

   the considerable expense of its tenants.

17. JLL zealously enforces this union-only policy through its tenant handbook/rules and the

   directions to its building managers to keep unapproved non-union contractors out. Before

   any JLL building employee will permit a contractor into their respective building, they

   require proof of union membership and must be approved. If the contractor is not approved,

   it is denied entry into the building.

Plaintiff’s Experience With JLL’s Restrictions

18. JLL has managed 125 S. Wacker Drive since 2012. WDES was a tenant at the building from

   August 2005 through December 2017. It leased the entire rentable area of the third floor. In

   its leased office suite, WDES conducted its primary source of business, leasing shared-full-

   service-executive office space to people and businesses.

19. WDES had a lease with the landlord, which ran through 2028. The lease provided WDES

   with a construction allowance, a sum of money paid by the landlord to improve its space.


                                               4
  Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 5 of 15 PageID #:625




   Construction allowances are common features in Loop commercial leases. The money is an

   advance on the rent the tenant will pay in rent. Thus, the allowance is simply the return of

   some of the money the tenant will be paying. The larger the allowance, the higher the rent.

20. The construction allowance was to be disbursed in two phases 2014 and 2017.


   WDES’ 2014 Renovations at 125 S. Wacker


21. In 2014 WDES was provided a construction allowance of $355,520 to be used to improve

   the space. It spent $325,000 for construction costs, including improving the ceilings of the

   common area, new lighting, carpeting, tiling, reconfiguring the kitchen area, and installing

   cabling.

22. JLL did not permit WDES to use the contractors it wanted to use, which were less expensive

   and non-union. JLL told WDES that if non-union contractors showed up at the building, they

   would not be allowed on the freight elevator.

23. Accordingly, WDES accepted a union- afflicted general contractor, which hired unionized

   sub-contractors.

24. The work was completed in late 2014, and WDES paid in November 2014 from the

   construction allowances, i.e. WDES actually paid for the union labor.

WDES’ 2017 Renovations

25. In 2017 WDES received the second construction allowance from the landlord, $266,000,

   and of that, over $45,000 for construction costs. It used that money for modifying the office

   configurations, upgrading the electrical system, and re-carpeting.

26. Again, JLL forbade WDES from using the cheaper, non-union contractors it wanted to use.

27. The jobs were completed in September 2017. The invoices for these jobs were paid in



                                              5
   Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 6 of 15 PageID #:625




    September 2017 from WDES’ construction allowance, i.e., WDES actually paid for the

    union labor.

WDES’ Experience Using Movers at 125 S. Wacker


28. In January 2015, WDES purchased office furnishings and JLL forced it to use union movers

    to transport them to its space. The cost was $975.

The Cost of Union Contractors in the Loop

29. The difference in cost between union and non-union labor is significant, at least 20% higher

    for union workers and movers (if not more).

30. For example, a comparison of hourly wage rates from the U.S. Department of Labor, Bureau

    of Labor Statistics (BLS) for the Chicago metropolitan area (which includes both union and

    non-union workers) with the Illinois Department of Labor’s prevailing wage rate for Cook

    County, which measures only union wages, indicates sizeable differences. With respect to

    the three most common categories of labor used in commercial renovation, the differences

    are as follows: for carpenters, $32.61 (BLS) versus $46.35 (Cook County prevailing) a

    42.1% difference; for electricians, $38.29 versus $47.40—a 23.8% difference; and, for

    painters, $27.38 versus $51.24—an 87% difference.2

31. As a result, WDES and each putative Class member preferring to use non-union contract

    labor have been overcharged by a conservative estimate of at least 20% (and likely more).




2
  See U.S. Dep’t of Labor, Bureau of Labor Statistics, May 2016 Occupational Employment Statistics,
Chicago- Naperville-Arlington Heights Metropolitan Div., available at https://www.bls.gov/oes/current/
oes_16974.htm#47- 0000. The Illinois Prevailing Wage Act, 820 ILCS 130/3 et seq., requires contractors to
pay workers on “public works” projects “the general prevailing rate of hourly wages in the locality.” Id. at § 9.
The Illinois Department of Labor is required to annually ascertain and publish these prevailing rates for each
county in the state. Id. The 2017 rates for Cook County can be found here: https://www.illinois.gov/idol/Laws-
Rules/CONMED/Documents/2017%20Rates/Cook.pdf.



                                                        6
  Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 7 of 15 PageID #:625




    The actual amount will have to be determined by an economist. Those tenants preferring to

    use union labor have also been overcharged because the labor market for contracting

    services has been closed to effective competition, meaning union labor is supracompetitively

    priced, i.e., above the price it would be if the union-only rule were not in place.

The Restriction Violates the Hobbs Act


32. The “Hot Cargo” conspiracy among the unions and JLL also violates 18 U.S.C. §1951(a),

   which states, in pertinent part:

              Whoever in any way or degree obstructs, delays, or affects
              commerce or the movement of any article or commodity in
              commerce, by…extortion or attempts or conspires so to do … shall
              be fined under this title or imprisoned not more than twenty years,
              or both ….


33. Pursuant to §1951(b), extortion means: “the obtaining of property from another, with his

   consent, induced by wrongful use of actual or threatened force, violence, or fear, or under

   color of official right.”

34. The extorted property is the money that WDES was required to spend on more expensive

   union services. JLL’s denial of access to non-union movers, tradesmen, and contractors

   preys on the tenants’ fear of lost income that will result if they cannot get their offices spaces

   worked on by tradesmen. Or to put it another way, unless WDES (and the other tenants)

   accede to JLL’s demands, they will not be able to start or complete their renovations and

   open for business.

35. By refusing to allow tenants to conduct business unless they use union labor, JLL effectively

   holds hostage the tenants’ ability to run their own businesses.

36. The use of economic fear here is wrongful because the agreement between JLL and the

   unions to impose union-only terms on the tenants is an illegal hot cargo policy, violating 29


                                                7
  Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 8 of 15 PageID #:625




   U.S.C. §158(e) and 29 U.S.C. §158(b)(4)(ii)(A) and (B).

37. These violations of the Hobbs Act have been occurring continuously at all of JLL’s Loop

   buildings for the past four years (and more). It is JLL’s regular way of managing its buildings

   and therefore, this practice will continue unabated, victimizing every tenant until halted by

   judicial intervention.


The Restriction Also Violates The Taft- Hartley Act

38. JLL’s union only restriction also violates 29 U.S.C. § 186(a), which makes it unlawful “for

   any employer…to pay, lend, or deliver…any money or other thing of value…to any labor

   organization, or any officer or employee thereof, which represents…any of the employees

   of such employer.”

39. As described above, JLL violates this provision by forcing tenants into signing valuable

   contracts with union members. This is effectively a kickback by JLL to the unionized

   contractors who would otherwise not get hired by the tenants.

40. These violations of the Taft-Hartley Act have been occurring continuously at all of JLL’s

   Loop buildings for the past four years (and more). It is JLL’s regular way of managing its

   buildings and therefore, this practice will continue unabated, victimizing every tenant until

   halted by judicial intervention.

                                       Class Allegations

41. The preceding paragraphs are incorporated herein as though fully set forth below.

42. WDES brings this action both on behalf of itself, and as a class action, pursuant to Federal

   Rule of Civil Procedure, Rule 23(b)(2) and (b)(3), on behalf of a Class defined as:


             All individuals and entities who were tenants and subtenants in
             JLL’s Chicago Loop commercial buildings who incurred moving


                                               8
  Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 9 of 15 PageID #:625




              expenses or hired contractors to make improvements in their
              properties in the past four years.


43. Plaintiff reserves the right to amend the Class definition if further investigation and

   discovery indicates that the Class definition should be narrowed, expanded, or otherwise

   modified. Excluded from the Class are governmental entities, Defendant, any entity in which

   Defendant has a controlling interest, and Defendant’s officers, directors, affiliates, legal

   representatives, employees, co-conspirators, successors, subsidiaries, parent corporations

   and assigns. Also excluded from the Class is any judge, justice, or judicial officer presiding

   over this matter and the members of their immediate families and judicial staff.

44. The Class is so numerous that joinder of all class members is impractical. While the exact

   number of Class members is unknown to WDES at this time, it believes that there are, at

   least, thousands their identities and relevant information can be ascertained from JLL’s

   records.

45. Common questions of law and fact exist as to all members of the Class and predominate

   over any questions solely affecting individual members of the Class. Among the questions

   of law and fact common to the Class are:

         a. Whether JLL engaged in a conspiracy with any and/or all of the three unions to

              require only approved union contractors/movers be permitted in its loop buildings;

         b. Whether tenants were obliged to use union contractors/movers as a result of the

              conspiracy;

         c. Whether JLL committed a pattern of violations of 18 U.S.C. §1951 and 18 U.S.C.

               §186;

         d. Whether JLL’s conduct caused injury to the members of the Class and, if so, the

              amount of damages;


                                               9
  Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 10 of 15 PageID #:625




          e. Whether WDES and the other members of the Class are entitled to injunctive

              relief.

46. WDES’ claims are typical of the absent Class members. It seeks no relief that is adverse to

   the absent Class members.


47. WDES will fairly and adequately protect the interests of the members of the Class and has

   retained counsel competent and experienced in class action and RICO litigation. Class

   counsel will fairly and adequately represent the interests of the class.

48. A class action is superior to other available methods for the fair and efficient adjudication

   of this controversy since joinder of all Class members is impractical. The prosecution of

   separate actions by many individual members of the Class would impose heavy burdens

   upon the courts and would create a risk of inconsistent or varying adjudications of the

   questions of law and fact common to the Class. A class action would achieve substantial

   economies of time, effort and expense, and would assure uniformity of decision as to persons

   or entities similarly situated without sacrificing procedural fairness.

49. Counsel anticipates no difficulty in the management of this case because the evidence

   proving the conspiracy is obtainable through discovery. Damages can be determined on a

   Class- wide basis by an economist from publicly available data and records of the class

   members, contractors and other third parties.


                                 COUNT 1:
              CLAIM AGAINST JLL FOR VIOLATING 18 U.S.C. §1962(c)

50. The preceding paragraphs are incorporated herein as though fully set forth below.

51. Defendant JLL is a RICO person pursuant to §1961(3).

52. JLL has committed a pattern of repeated violations of §§1951 and 186 for the past four years


                                               10
  Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 11 of 15 PageID #:625




   (and longer), which are “acts of racketeering” pursuant to 18 U.S.C. §§1961(1)(B) and (C),

   respectively.


53. Each instance in which JLL forces its Loop tenants to use union contractors/movers through

   the economic fear described above is a violation of §1951. Additionally, this is a violation

   of §186 by virtue of the business it hands to union members.

54. The RICO enterprise is an association-in-fact enterprise, pursuant to 18 U.S.C. §1961(4),

   consisting of the three unions and JLL.

55. This enterprise has a common purpose: to force union-only labor on commercial tenants in

   buildings managed by JLL in the Chicago Loop. It has been ongoing for years and depends

   upon the regular communications among the members to carry out its illegal purpose.

56. To accomplish this goal, as detailed above, the union agents constantly patrol all of JLL

   buildings and report any non-union contractors to JLL building managers. Additionally, to

   carry out the objectives of the enterprise, JLL building managers instruct their subordinates

   in each of its Loop buildings to report any instance of a violation to JLL’s building managers.

57. This relationship has been ongoing for many years.

58. Therefore, JLL has violated 18 U.S.C §1962(c), which states, in pertinent part:

             It shall be unlawful for any person employed by or associated with
             any enterprise engaged in, or the activities of which affect, interstate
             or foreign commerce, to conduct or participate, directly or
             indirectly, in the conduct of such enterprise's affairs through a
             pattern of racketeering activity…


59. As a direct and proximate cause of JLL’s pattern of racketeering, WDES has been injured

   in its business and property, pursuant to 18 U.S.C. §1964(c), in the following ways:

           a. The 2014 contracting: by payment of an estimated overcharge of $38,761(20%




                                               11
  Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 12 of 15 PageID #:625




               of the total, excluding materials); and

           b. The 2017 contracting: by payment of an estimated overcharge of $7,144.12 (20%

               of the total excluding materials); and


           c. The 2015 move: by payment of an estimated overcharge of $162.53 (20% of the

               total moving cost incurred).


60. Accordingly, WDES demands judgment be entered against JLL, pursuant to 18 U.S.C.

   §1964(c), for its damages, trebled, plus attorney’s fees, costs and pre-judgment interest.

   WDES also asks for preliminary and permanent injunctions prohibiting JLL from continuing

   to enforce the union-only policy,

61. WDES requests a jury trial.

62. WDES requests certification of the case as a class action.

                                    COUNT 2:
                     CLAIM AGAINST JLL FOR VIOLATING 18 U.S.C.
                                     §1962(d)

63. The preceding paragraphs are incorporated herein as though fully set forth below.

64. In carrying out the RICO violations, JLL formed an agreement with the three unions to carry

   out the objectives described above.

65. This agreement has been ongoing between these entities for at least the last four years, and

   likely, longer.

66. 18 U.S.C §1962(d) states, in pertinent part: “It shall be unlawful for any person to conspire

   to violate subsection(c) of this section.” (internal punctuation omitted).

67. Therefore, this is an agreement to violate §1962(c), which violates 18 U.S.C. §1962(d).

68. As a direct and proximate cause of JLL’s conspiracy to violate §1962(c), Plaintiff has been




                                               12
  Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 13 of 15 PageID #:625




    injured in its business and property, pursuant to 18 U.S.C. §1964(c), as detailed above.

69. Accordingly, WDES demands judgment be entered against JLL, pursuant to 18 U.S.C.

    §1964(c), for its damages, trebled, plus attorney’s fees, costs and pre-judgment interest.
   WDES also seeks preliminary and permanent injunctions against JLL from continuing to

   enforce the union-only policy.

70. WDES requests a jury trial.

71. WDES requests certification of the case as a class action.




Dated: September 6, 2019                      Respectfully submitted,


                                              /s/ James B. Zouras
                                              James B. Zouras
                                              Ryan F. Stephan
                                              STEPHAN ZOURAS, LLP
                                              100 North Riverside Plaza, Suite 2150
                                              Chicago, Illinois 60606
                                              (312) 233-1550
                                              jzouras@stephanzouras.com
                                              rstephan@stephanzouras.com

                                              Howard Foster
                                              Galin Foster
                                              FOSTER, PC
                                              150 N. Wacker Dr., Suite 2150
                                              Chicago, IL 60606
                                              (312)726-1600
                                              hfoster@fosterpc.com
                                              mgalin@fosterpc.com


                                              Aaron Walner
                                              THE WALNER LAW FIRM, LLC
                                              555 Skokie Boulevard, Suite 250
                                              Northbrook, IL 60062
                                              Tel: (312) 371-2308
                                              awalner@walnerlawfirm.com


                                               13
Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 14 of 15 PageID #:625




                                    walner@walnerlawfirm.com




                                     14
   Case: 1:18-cv-05492 Document #: 76 Filed: 09/06/19 Page 15 of 15 PageID #:625




                              CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on September 6, 2019, I filed the attached with the Clerk

of the Court using the ECF system, which will send such filing to all attorneys of record.


                                                               /s/ James B. Zouras
